Exhibit 10.11

 

Transocean U.S. Supplemental Retirement Benefit Plan

 

(As Amended and Restated Effective as of November 27, 2007)

 

--------------------------------------------------------------------------------


 

Contents

 

Article 1.

The Plan

1

1.1

Establishment and Amendment of the Plan

1

1.2

Purpose

1

1.3

Applicability of the Plan

1

 

 

 

Article 2.

Definitions and Construction

2

2.1

Definitions

2

2.2

Gender and Number; Headings

4

 

 

 

Article 3.

Restoration of Benefits Reduced by Code Section 401(a)(17) or 415

5

3.1

Eligibility

5

3.2

Participation

5

3.3

Benefits

5

 

 

 

Article 4.

Time and Form of Payment

8

4.1

Form of Payment and Payment Date

8

4.2

Death Benefits

8

4.3

Vesting

8

4.4

Change of Control

8

 

 

 

Article 5.

Administration

11

5.1

Administration and Interpretation

11

5.2

Expenses

11

5.3

Indemnification and Exculpation

11

5.4

Amendment and Termination

11

5.5

Not an Employment Agreement

12

5.6

Funding

12

5.7

Severability

12

5.8

Assignment of Benefits

12

5.9

Tax Withholding

12

5.10

Effect on Other Benefit Plans

12

5.11

Applicable Law

13

5.12

Scope

13

5.13

Code Section 409A Compliance

13

5.14

Specified Employees

13

5.15

Incompetence

13

5.16

Binding on Employer, Eligible Participants and Their Successors

14

 

 

 

Article 6.

Adoption Procedure

14

6.1

Adoption Procedure

14

6.2

Withdrawal of Participating Employer

14

 

i

--------------------------------------------------------------------------------


 


ARTICLE 1.                                            THE PLAN


 


1.1                               ESTABLISHMENT AND AMENDMENT OF THE PLAN.


 

Transocean Inc. (the “Company”) previously maintained an unfunded supplemental
benefit plan known as the “Transocean Offshore Inc. Supplemental Benefit Plan,”
established originally effective as of July 1, 1993, and as amended and restated
effective as of July 1, 1998 (the “Original Plan”). The Company, as a successor
to the entities previously sponsoring the Original Plan, amended and restated
that portion of the Original Plan providing for “Excess Retirement Plan
Benefits” (as described in the Original Plan) effective as of January 1, 2004,
and renamed that portion of the Original Plan as the “Transocean U.S.
Supplemental Retirement Plan” (the “Prior Plan”). The Company hereby further
amends and restates the Prior Plan, effective November 27, 2007 (the “Effective
Date”) in the form set forth herein (the “Plan”), to comply with the
requirements of Code Section 409A and to make certain changes in accordance with
the Agreement and Plan of Merger by and among the Company, GlobalSantaFe
Corporation, and Transocean Worldwide, Inc., dated as of July 21, 2007 (the
“Merger Agreement”).

 


1.2                               PURPOSE.


 


(A)                                  PURPOSE OF THE PLAN. THE PLAN HAS BEEN
ESTABLISHED AND IS MAINTAINED FOR THE PRIMARY PURPOSE OF PROVIDING ELIGIBLE
PARTICIPANTS WHO ARE ELIGIBLE TO RECEIVE BENEFIT PAYMENTS UNDER THE “TRANSOCEAN
U.S. RETIREMENT PLAN,” AS AMENDED EFFECTIVE NOVEMBER 27, 2007, AND THEREAFTER
AMENDED (THE “RETIREMENT PLAN”), SUCH PORTION OF SUCH BENEFIT PAYMENTS AS WOULD
HAVE BEEN PAYABLE TO SUCH ELIGIBLE PARTICIPANTS UNDER THE RETIREMENT PLAN IF THE
MAXIMUM ANNUAL COMPENSATION LIMITATIONS UNDER CODE SECTION 401(A)(17) AND
MAXIMUM ANNUAL BENEFIT LIMITATIONS UNDER CODE SECTION 415 HAD NOT BEEN APPLIED
TO SUCH BENEFIT PAYMENTS, AS WELL AS CERTAIN BENEFITS PAYABLE IN ACCORDANCE WITH
THE MERGER AGREEMENT.


 


(B)                                 ERISA STATUS. THE PLAN IS INTENDED TO
QUALIFY FOR THE EXEMPTIONS PROVIDED UNDER TITLE I OF ERISA FOR PLANS THAT ARE
NOT QUALIFIED UNDER CODE SECTION 401(A) AND THAT ARE MAINTAINED PRIMARILY TO
PROVIDE DEFERRED COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY
COMPENSATED EMPLOYEES.


 


1.3                               APPLICABILITY OF THE PLAN.


 

The provisions of the Plan shall be applicable only to or with respect to those
Eligible Participants who are eligible to receive a benefit under the Retirement
Plan on or after November 27, 2007, and who are Eligible Participants under the
Plan on or after such date.

 

1

--------------------------------------------------------------------------------


 


ARTICLE 2.                                            DEFINITIONS AND
CONSTRUCTION


 


2.1                               DEFINITIONS.


 

All terms used in the Plan shall have the same meanings assigned to them under
the provisions of the Retirement Plan, unless otherwise qualified by the context
hereof. Notwithstanding the prior sentence, the following terms shall have the
meanings set forth below, unless their context clearly indicates to the
contrary:

 


(A)                                  “ADDITIONAL SERVICE PERIOD” MEANS, WITH
RESPECT TO ANY ELIGIBLE PARTICIPANT WHO HAS A TERMINATION OF EMPLOYMENT ON OR
BEFORE NOVEMBER 27, 2009 AND IS ELIGIBLE FOR A BENEFIT UNDER SECTION 4.7 OF THE
RETIREMENT PLAN, OR WHO WOULD HAVE BEEN ELIGIBLE FOR SUCH BENEFIT IF APPENDIX A
OF THE RETIREMENT PLAN HAD NOT SPECIFICALLY EXCLUDED THE PARTICIPANT FROM
RECEIVING THE BENEFIT THEREUNDER AND WHO RECEIVED A SEVERANCE PAYMENT, WHETHER
IN THE FORM OF SALARY AND/OR BONUS CONTINUATION PAYMENTS OR A LUMP SUM OR SUMS,
THE SALARY AND/OR BONUS CONTINUATION PERIOD OR, IN THE CASE OF A LUMP SUM OR
SUMS, THE PERIOD WITH RESPECT TO WHICH THE LUMP SUM OR SUMS ARE DEEMED PAID
PURSUANT TO THE DEFINITIONS OF EARNINGS CONTAINED IN THE PLAN.


 


(B)                                 “APPLICABLE RETIREMENT PLAN” MEANS THE
RETIREMENT PLAN AS IN EFFECT ON THE DATE OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT.


 


(C)                                  “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986 AND THE REGULATIONS ISSUED THEREUNDER, AS AMENDED FROM TIME TO TIME. EACH
CODE REFERENCE IN THE PLAN SHALL INCLUDE REFERENCE TO ANY COMPARABLE OR
SUCCEEDING STATUTORY PROVISION WHICH AMENDS, SUPPLEMENTS, OR REPLACES SUCH CODE
REFERENCE.


 


(D)                                 “EARNINGS” MEANS THE SAME AS SET FORTH IN
THE RETIREMENT PLAN, ONLY WITHOUT REGARD TO THE LIMITATIONS IMPOSED BY SECTION
401(A)(17) OF THE CODE. ADDITIONALLY, WITH RESPECT TO ANY ELIGIBLE PARTICIPANT
WHO HAS A TERMINATION OF EMPLOYMENT ON OR BEFORE NOVEMBER 27, 2009 AND IS
ELIGIBLE FOR A BENEFIT UNDER SECTION 4.7 OF THE RETIREMENT PLAN, OR WHO WOULD
HAVE BEEN ELIGIBLE FOR SUCH BENEFIT IF APPENDIX A OF THE RETIREMENT PLAN HAD NOT
SPECIFICALLY EXCLUDED THE PARTICIPANT FROM RECEIVING THE BENEFIT THEREUNDER AND
WHO RECEIVED A SEVERANCE PAYMENT, “EARNINGS” SHALL INCLUDE SEVERANCE PAYMENTS
BASED ON A MULTIPLE OR ANY PERCENTAGE OF SALARY MADE AS SALARY CONTINUATION
PAYMENTS OR IN A LUMP SUM OR SUMS. IN THE EVENT SUCH A SEVERANCE PAYMENT IS PAID
IN A LUMP SUM OR SUMS, THE SALARY AMOUNT SHALL BE DEEMED TO ACCRUE OVER THE
PERIOD OF TIME IT WOULD NORMALLY HAVE BEEN PAID HAD THE PARTICIPANT’S SALARY AT
THE TIME OF TERMINATION CONTINUED UNTIL THE SEVERANCE PAYMENTS WERE EXHAUSTED.


 


(E)                                  “ELIGIBLE PARTICIPANT” MEANS AN EMPLOYEE OF
AN EMPLOYER WHO (I) IS A PARTICIPANT UNDER THE RETIREMENT PLAN AND (II) IS
DESIGNATED AS ELIGIBLE FOR PARTICIPATION IN THE PLAN BY THE BOARD AS BEING AMONG
A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES AND ALSO SATISFYING
THE REQUIREMENTS OF ARTICLE 3.


 


(F)                                    “EMPLOYER” MEANS THE COMPANY AND EACH
OTHER EMPLOYING COMPANY WHO IS A PARTICIPATING EMPLOYER UNDER THE RETIREMENT
PLAN AND WHO IS A PARTICIPATING EMPLOYER UNDER THE PLAN AS PROVIDED IN ARTICLE
6.

 

2

--------------------------------------------------------------------------------


 


(G)                                 “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED FROM TIME TO TIME.


 


(H)                                 “LUMP-SUM EQUIVALENT” MEANS WITH RESPECT TO
ANY BENEFIT HEREUNDER, A LUMP-SUM PAYMENT EQUAL IN VALUE AT DATE OF
DETERMINATION TO SUCH BENEFIT WHEN DETERMINED ACTUARIALLY, BASED UPON THE
MORTALITY TABLE SET FORTH IN THE APPLICABLE RETIREMENT PLAN AND THE INTEREST
RATE EQUAL TO THE YIELD ON A NEW 7-12 YEAR AA-RATED GENERAL OBLIGATION
TAX-EXEMPT BOND AS DETERMINED BY MERRILL LYNCH & CO. (OR ITS AFFILIATES) AND
PUBLISHED IN THE WALL STREET JOURNAL. AN ANNUAL INTEREST RATE IS TO BE
DETERMINED AS THE AVERAGE OF THE DAILY YIELDS FOR NOVEMBER OF THE PLAN YEAR
PRECEDING THE PLAN YEAR IN WHICH OCCURS THE PROPOSED DATE OF PAYMENT; IN SUCH
CASE, THE STABILITY PERIOD FOR SUCH APPLICABLE INTEREST RATE SHALL BE THE PLAN
YEAR. IN THE EVENT THAT AGE IS INCREASED BY A SALARY CONTINUATION PERIOD OR AN
ADDITIONAL SERVICE PERIOD (“IMPUTED YEARS”), THE LUMP SUM PAYMENT WILL BE
DISCOUNTED BY THE NUMBER OF IMPUTED YEARS (INCLUDING PARTIAL YEARS) FROM THE
DATE OF DETERMINATION TO THE DATE OF PAYMENT USING INTEREST ONLY AT THE INTEREST
RATE SPECIFIED IN THE FOREGOING PROVISIONS OF THIS DEFINITION. FOR PURPOSES OF
SECTION 3.3(F) HEREIN, THE DATE OF DETERMINATION IS THE DAY AFTER THE END OF THE
ADDITIONAL SERVICE PERIOD. FURTHER, (I) IN THE EVENT AN ELIGIBLE PARTICIPANT IS
UNDER AGE 55 ON THE DATE OF DETERMINATION, THE LUMP-SUM EQUIVALENT SHALL BE
BASED ON THE PRESENT VALUE OF THE NORMAL RETIREMENT BENEFIT AND (II) IN THE
EVENT AN ELIGIBLE PARTICIPANT IS AGE 55 OR OLDER AT THE DATE OF DETERMINATION,
THE LUMP-SUM EQUIVALENT SHALL BE BASED ON THE PRESENT VALUE OF AN IMMEDIATE
BENEFIT.


 


(I)                                     “MAXIMUM BENEFIT LIMITS” MEANS THE
MAXIMUM BENEFIT LIMITATIONS AS IN EFFECT UNDER CODE SECTION 415, AS SUCH
LIMITATIONS ARE ADJUSTED OR CHANGED FROM TIME TO TIME IN ACCORDANCE WITH THE
ADJUSTMENT PROVISIONS OF CODE SECTION 415, OR AS A RESULT OF CHANGES TO THE
PROVISIONS IN CODE SECTION 415.


 


(J)                                     “MAXIMUM COMPENSATION LIMITS” MEANS THE
MAXIMUM ANNUAL COMPENSATION LIMITATIONS AS IN EFFECT UNDER CODE SECTION
401(A)(17), AS SUCH LIMITATIONS ARE ADJUSTED OR CHANGED FROM TIME TO TIME IN
ACCORDANCE WITH THE ADJUSTMENT PROVISIONS OF CODE SECTION 401(A)(17), OR AS A
RESULT OF CHANGES TO THE PROVISIONS IN CODE SECTION 401(A)(17).


 


(K)                                  “PARTICIPANT” MEANS AN INDIVIDUAL WHO IS A
“PARTICIPANT” UNDER THE RETIREMENT PLAN AND WHO MAINTAINS SUCH STATUS AT ANY
RELEVANT DATE.


 


(L)                                     “PLAN” MEANS THE “TRANSOCEAN U.S.
SUPPLEMENTAL RETIREMENT BENEFIT PLAN,” AS AMENDED AND RESTATED EFFECTIVE AS OF
NOVEMBER 27, 2007, AS SET FORTH IN THIS DOCUMENT AND AS THE SAME MAY BE AMENDED
FROM TIME TO TIME THEREAFTER.


 


(M)                               “RETIREMENT PLAN” MEANS THE “TRANSOCEAN U.S.
RETIREMENT PLAN,” AS AMENDED EFFECTIVE NOVEMBER 27, 2007, AND AS THE SAME MAY BE
AMENDED FROM TIME TO TIME THEREAFTER.


 


(N)                                 “TERMINATION OF EMPLOYMENT” MEANS
“SEPARATION FROM SERVICE,” AS SUCH TERM IS DEFINED IN SECTION 1.409A-1(H) OF THE
U.S. TREASURY REGULATIONS, WITH THE COMPANY OR AN EMPLOYER FOR ANY REASON OTHER
THAN A TRANSFER BETWEEN EMPLOYERS.


 


(O)                                 “WINDOW BENEFIT PARTICIPANT” MEANS AN
ELIGIBLE PARTICIPANT WHO IS ELIGIBLE FOR A WINDOW BENEFIT UNDER SECTION 4.7 OF
THE APPLICABLE RETIREMENT PLAN.

 

3

--------------------------------------------------------------------------------


 


(P)                                 “WINDOW EXCLUDED PARTICIPANT” MEANS AN
ELIGIBLE PARTICIPANT WHO WOULD HAVE BEEN ELIGIBLE FOR A WINDOW BENEFIT UNDER
SECTION 4.7 OF THE APPLICABLE RETIREMENT PLAN HAD HE NOT BEEN SPECIFICALLY
EXCLUDED PURSUANT TO APPENDIX A OF THE APPLICABLE RETIREMENT PLAN.


 


2.2                               GENDER AND NUMBER; HEADINGS.


 

Except when otherwise indicated by the context, any masculine terminology when
used in the Plan shall also include the feminine gender, and the definition of
any term in the singular shall also include the plural. Headings of Articles and
Sections herein are included solely for convenience, and if there is any
conflict between such headings and the text of the Plan, the text shall control.

 

4

--------------------------------------------------------------------------------


 


ARTICLE 3.                                            RESTORATION OF BENEFITS
REDUCED BY CODE SECTION 401(A)(17) OR 415


 


3.1                               ELIGIBILITY.


 

The Board shall, in its sole discretion, determine and designate the key
management employees of each participating Employer who are to be Eligible
Participants under the Plan; provided, however, that any employee so designated
must meet the criteria for an Eligible Participant set forth in Section 2.1(e).
Such designations may be based on participation criteria established by the
Board from time to time, which criteria shall be consistent with the
classification of the Plan, as described in Section 1.2(b). Such criteria shall
include a requirement that the designated individual is expected to have his
benefits under the Retirement Plan subject to the Maximum Benefit Limits or the
Maximum Compensation Limits and that the individual is a member of a select
group of management or highly compensated employees (as those terms are set
forth in Section 201(2) of ERISA). The Board may terminate the “Eligible
Participant” status of any designated employee at any time. The Board may
establish such procedures as it deems appropriate for notifying employees of
their status as Eligible Participants under the Plan.

 


3.2                               PARTICIPATION.


 

A key management employee as described in Section 3.1 shall become an Eligible
Participant under the Plan on the first date on which he is designated as an
Eligible Participant eligible to receive any benefits provided under the Plan.
Such Eligible Participant shall thereafter remain an Eligible Participant under
the Plan so long as he continues to meet the eligibility requirements of Section
2.1(e). In addition, an Eligible Participant who ceases to be an Eligible
Participant by reason of termination, transfer of employment or other loss of
Eligible Participant status shall continue as an Eligible Participant with
respect to any benefit he is eligible to receive under the Plan at the time of
such termination, transfer or loss of status.

 


3.3                               BENEFITS.


 


(A)                                  TERMINATION OF EMPLOYMENT ON OR AFTER
NORMAL RETIREMENT AGE; IN GENERAL. UPON AN ELIGIBLE PARTICIPANT’S TERMINATION OF
EMPLOYMENT AFTER REACHING NORMAL RETIREMENT AGE, THE PENSION RESTORATION BENEFIT
PAYABLE UNDER THE PLAN TO SUCH ELIGIBLE PARTICIPANT SHALL BE EQUAL TO THE
LUMP-SUM EQUIVALENT OF THE DIFFERENCE BETWEEN THE MONTHLY ANNUITY AMOUNT IN (1)
AND THE MONTHLY ANNUITY AMOUNT IN (2) WHERE—


 

(1)                                  IS THE MONTHLY ANNUITY AMOUNT OF SUCH
BENEFIT THAT WOULD HAVE BEEN PAYABLE UNDER THE RETIREMENT PLAN TO SUCH ELIGIBLE
PARTICIPANT IF THE PROVISIONS OF THE RETIREMENT PLAN WERE ADMINISTERED WITHOUT
REGARD TO THE MAXIMUM BENEFIT LIMITS AND THE MAXIMUM COMPENSATION LIMITS; AND

 

(2)                                  IS THE MONTHLY ANNUITY AMOUNT OF SUCH
BENEFIT PAYABLE TO SUCH ELIGIBLE PARTICIPANT UNDER THE RETIREMENT PLAN.

 


(B)                                 INCLUSION IN EARNINGS OF CERTAIN PRIOR
DEFERRED COMPENSATION. IN APPLYING THE FOREGOING PROVISIONS OF SECTION 3.3(A),
THE CALCULATION IN SECTION 3.3(A)(1) ABOVE SHALL ALSO RECOGNIZE AS PART OF THE
ELIGIBLE PARTICIPANT’S EARNINGS ANY AMOUNTS THAT THE ELIGIBLE

 

5

--------------------------------------------------------------------------------


 


PARTICIPANT DEFERRED UNDER A NON-QUALIFIED DEFERRED COMPENSATION PROGRAM
MAINTAINED BY HIS EMPLOYER FOR PERIODS PRIOR TO JANUARY 1, 2004.


 


(C)                                  LIMITATION. THE AMOUNT IN SECTION 3.3(A)
WILL BE SUBJECT TO LIMITS DESCRIBED IN ARTICLE 4.


 


(D)                                 SUPPLEMENTATION OF RETIREMENT PLAN BENEFITS.
BENEFITS UNDER THIS ARTICLE 3 WILL BE PAID ONLY TO SUPPLEMENT BENEFITS ACTUALLY
PAYABLE FROM THE RETIREMENT PLAN.


 


(E)                                  TERMINATION OF EMPLOYMENT PRIOR TO NORMAL
RETIREMENT AGE. IF AN ELIGIBLE PARTICIPANT’S TERMINATION OF EMPLOYMENT OCCURS
PRIOR TO HIS NORMAL RETIREMENT AGE, THE PENSION RESTORATION BENEFIT SHALL BE
CALCULATED AS DESCRIBED IN SECTIONS (A) THROUGH (D) ABOVE, BUT SHALL ALSO THEN
BE REDUCED USING THE SAME ADJUSTMENT FACTORS AND/OR ACTUARIAL EQUIVALENCE
FACTORS AND ASSUMPTIONS AS ARE APPLICABLE FOR CALCULATIONS OF BENEFITS
COMMENCING PRIOR TO NORMAL RETIREMENT AGE UNDER THE RETIREMENT PLAN. UNDER THE
PLAN, THE BENEFIT PAYABLE TO AN ELIGIBLE PARTICIPANT PRIOR TO HIS NORMAL
RETIREMENT AGE SHALL BE EQUAL TO THE LUMP-SUM EQUIVALENT OF THIS REDUCED AMOUNT,
AFTER ALL APPROPRIATE CALCULATIONS.


 


(F)                                    WINDOW BENEFIT. FOR WINDOW BENEFIT
PARTICIPANTS, THE BENEFIT DESCRIBED IN THIS SECTION 3.3(F) SHALL EQUAL THE
LUMP-SUM EQUIVALENT OF THE EXCESS OF (1) OVER (2) BELOW:


 

(1)                                  the monthly benefit for the Window Benefit
Participant calculated under the Applicable Retirement Plan using the Window
Benefit Participant’s Earnings without regard to the limitations of Code Section
401(a)(17) and assuming that such Participant remained employed through the end
of the Additional Service Period and commenced his Retirement Plan benefit at
that time (or, if not eligible for early or normal retirement under the
Applicable Retirement Plan at the end of the Additional Service Period, assuming
such Participant had commenced his benefit under the Applicable Retirement Plan
on his Normal Retirement Date (as defined in the Applicable Retirement Plan;
over

 

(2)                                  the monthly benefit calculated and payable
under the Applicable Retirement Plan assuming the Window Benefit Participant
remained employed through the end of the Additional Service Period and commenced
payment of his Retirement Plan benefit at that time (or, if not eligible for
early or normal retirement under the Applicable Retirement Plan at the end of
the Additional Service Period, assuming such Participant had commenced his
benefit under the Applicable Retirement Plan on his Normal Retirement Date (as
defined in the Applicable Retirement Plan)).

 

For Window Excluded Participants, the benefit described in this Section 3.3(f)
shall equal the Lump-Sum Equivalent of the excess of (3) over (4) below:

 

(3)                                  the monthly benefit for the Window Excluded
Participant calculated under the Applicable Retirement Plan using the

 

6

--------------------------------------------------------------------------------


 

Window Excluded Participant’s Earnings without regard to the limitations of Code
Section 401(a)(17) and assuming that such Participant remained employed through
the end of the Additional Service Period and commenced payment of his Retirement
Plan benefit at that time (or, if not eligible for early or normal retirement
under the Applicable Retirement Plan at the end of the Additional Service
Period, assuming such Participant had commenced his benefit under the Applicable
Retirement Plan on his Normal Retirement Date (as defined in the Applicable
Retirement Plan));over

 

(4)                                  the monthly benefit calculated and payable
under the Applicable Retirement Plan assuming the Window Excluded Participant
terminated employment on the date of his actual Termination of Employment and
commenced payment of his Retirement Plan benefit after the expiration of the
Additional Service Period (or, if not eligible to commence payment under the
Applicable Retirement Plan at the end of the Additional Service Period, assuming
such Participant had commenced his benefit under the Applicable Retirement Plan
on his Normal Retirement Date (as defined in the Applicable Retirement Plan)).

 

For purposes of this Section 3.3(f), a Participant’s Final-Average Social
Security Earnings (as defined in the Applicable Retirement Plan) are projected
to increase during the Additional Service Period using an inflation assumption
of three percent. Additionally, no Eligible Participant shall receive an amount
under this Section 3.3(f) that is less than he would otherwise receive under the
terms of the Plan absent this Section 3.3(f).

 

7

--------------------------------------------------------------------------------


 


ARTICLE 4.                                            TIME AND FORM OF PAYMENT


 


4.1                               FORM OF PAYMENT AND PAYMENT DATE.


 


SUBJECT TO THE PROVISIONS OF SECTION 5.14, THE BENEFITS PAYABLE UNDER THE PLAN
SHALL ALWAYS BE PAID TO AN ELIGIBLE PARTICIPANT IN THE FORM OF A CASH LUMP-SUM
WITHIN 90 DAYS FOLLOWING AN ELIGIBLE PARTICIPANT’S TERMINATION OF EMPLOYMENT.
THE ACTUARIAL ASSUMPTIONS FOR COMPUTING THE LUMP-SUM AMOUNT SHALL BE THE SAME
ACTUARIAL ASSUMPTIONS AS THOSE USED IN COMPUTING THE LUMP-SUM EQUIVALENT UNDER
THE PLAN. PAYMENT OF THE LUMP-SUM EQUIVALENT SHALL BE IN FULL DISCHARGE OF THE
EMPLOYER’S OBLIGATIONS UNDER THE PLAN TO THE ELIGIBLE RECIPIENT OF SUCH
BENEFITS.


 


4.2                               DEATH BENEFITS.


 


(A)                                  IN GENERAL. IT IS THE INTENT OF THE PLAN
THAT DEATH BENEFITS OR SURVIVOR BENEFITS AS DESCRIBED IN ARTICLE 7 OF THE
RETIREMENT PLAN BE PAYABLE UNDER THE PLAN TO THE SAME ELIGIBLE INDIVIDUALS AS
DESCRIBED IN ARTICLE 3 OF THE PLAN, AND AS FURTHER DESCRIBED IN THIS SECTION
4.2. NOTWITHSTANDING ANY PROVISIONS OF THE RETIREMENT PLAN TO THE CONTRARY, THE
FORM OF PAYMENT FOR SUCH DEATH OR SURVIVOR BENEFITS SHALL ALWAYS BE THE LUMP-SUM
EQUIVALENT OF THE MONTHLY PENSION RESTORATION BENEFIT AND THE TIME OF PAYMENT
SHALL ALWAYS BE WITHIN 90 DAYS AFTER THE LATER OF THE ELIGIBLE PARTICIPANT’S
TERMINATION OF EMPLOYMENT OR DEATH.


 


(B)                                 LUMP-SUM FORM OF PAYMENT. THE SURVIVOR
ENTITLED TO THE SURVIVOR BENEFIT AS A RESULT OF THE ELIGIBLE PARTICIPANT’S DEATH
SHALL ALWAYS BE PAID IN THE FORM OF A CASH LUMP-SUM. THE MONTHLY PENSION
RESTORATION ANNUITY BENEFIT SHALL BE CALCULATED UNDER THE APPLICABLE PROVISIONS
OF THE RETIREMENT PLAN, USING THE CALCULATION METHODOLOGY AS DESCRIBED IN
SECTION 3.3. THIS BENEFIT WILL THEN BE CONVERTED TO ITS LUMP-SUM EQUIVALENT.


 


(C)                                  OTHER LIMITATIONS. THE CALCULATION OF THE
SURVIVOR BENEFITS AS DESCRIBED IN THE FOREGOING PROVISIONS OF THIS SECTION 4.2
SHALL BE MADE BY LIMITING THE ELIGIBLE PARTICIPANT’S CREDITED SERVICE TO NOT
MORE THAN 30 YEARS.


 


4.3                               VESTING.


 

An Eligible Participant shall become vested in the benefit payable under the
Plan at the same time that he becomes vested under the Retirement Plan.

 


4.4                               CHANGE OF CONTROL


 


(A)                                  CHANGE OF CONTROL EVENT. NOTWITHSTANDING
THE FOREGOING PROVISIONS OF THIS ARTICLE 4 OR OTHER PROVISIONS OF THE PLAN, IN
THE CASE OF A “CHANGE OF CONTROL” AS DEFINED IN SECTION 4.4(B), AN ELIGIBLE
PARTICIPANT UNDER THE PLAN SHALL (I) BECOME 100% VESTED IN A BENEFIT UNDER THIS
PLAN IRRESPECTIVE OF WHETHER HE IS ENTITLED TO A BENEFIT UNDER THE RETIREMENT
PLAN, AND (II) SUCH ELIGIBLE PARTICIPANT SHALL BE ELIGIBLE TO RECEIVE THE
PAYMENT OF SUCH BENEFIT IN THE FORM OF A LUMP SUM PAYMENT AS SOON AS
ADMINISTRATIVELY PRACTICABLE FOLLOWING THE DETERMINATION OF SUCH “CHANGE IN
CONTROL.” IN CALCULATING AN ELIGIBLE PARTICIPANT’S BENEFIT UNDER THIS SECTION
4.4, SUCH BENEFIT SHALL BE CALCULATED ON THE ASSUMPTION THAT SUCH ELIGIBLE
PARTICIPANT IS ELIGIBLE FOR A MONTHLY BENEFIT PAYMENT UNDER THE RETIREMENT PLAN
PAYABLE AT THE SAME TIME, EVEN IF SUCH ELIGIBLE PARTICIPANT IS NOT

 

8

--------------------------------------------------------------------------------


 


ELIGIBLE FOR A BENEFIT UNDER THE RETIREMENT PLAN OR SUCH A BENEFIT PAYABLE AT
SUCH SAME TIME.


 


(B)                                       DEFINITION. FOR PURPOSES OF THIS
SECTION 4.4, A “CHANGE OF CONTROL” MEANS—


 

(1)                      THE ACQUISITION BY ANY INDIVIDUAL, ENTITY OR GROUP
(WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE EXCHANGE ACT) (A
“PERSON”) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D­3 PROMULGATED
UNDER THE EXCHANGE ACT) OF 20% OR MORE OF EITHER (A) THE THEN OUTSTANDING
ORDINARY SHARES OF THE COMPANY (THE “OUTSTANDING COMPANY ORDINARY SHARES”) OR
(B) THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE
COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE
“OUTSTANDING COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT FOR PURPOSES
OF THIS SUBSECTION (1), THE FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE
OF CONTROL: (C) ANY ACQUISITION DIRECTLY FROM THE COMPANY, (D) ANY ACQUISITION
BY THE COMPANY, (E) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY CORPORATION OR OTHER ENTITY
CONTROLLED BY THE COMPANY OR (F) ANY ACQUISITION BY ANY CORPORATION OR OTHER
ENTITY PURSUANT TO A TRANSACTION WHICH COMPLIES WITH CLAUSES (A), (B) AND (C) OF
SUBSECTION (3) OF THIS SECTION 4.5; OR

 

(2)                      INDIVIDUALS WHO, AS OF THE DATE HEREOF, CONSTITUTE THE
BOARD OF THE COMPANY (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF THE BOARD OF THE COMPANY; PROVIDED, HOWEVER, THAT FOR
PURPOSES OF THIS SECTION 4.5 ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO
THE DATE HEREOF WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S
SHAREHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS
THEN COMPRISING THE INCUMBENT BOARD SHALL BE CONSIDERED AS THOUGH SUCH
INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD, BUT EXCLUDING, FOR THIS
PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A
RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO THE ELECTION
OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR
CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD OF THE COMPANY; OR

 

(3)                      CONSUMMATION OF A SCHEME OF ARRANGEMENT,
REORGANIZATION, MERGER OR CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (A “BUSINESS COMBINATION”), IN
EACH CASE, UNLESS, FOLLOWING SUCH BUSINESS COMBINATION, (A) ALL OR SUBSTANTIALLY
ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS,
RESPECTIVELY, OF THE OUTSTANDING COMPANY ORDINARY SHARES AND OUTSTANDING COMPANY
VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY
OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF, RESPECTIVELY, THE THEN
OUTSTANDING ORDINARY SHARES OR SHARES OF COMMON STOCK AND THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS, AS THE CASE MAY BE, OF THE CORPORATION OR OTHER
ENTITY RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION,
A CORPORATION OR OTHER ENTITY WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE
COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR
THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP, IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF

 

9

--------------------------------------------------------------------------------


 

THE OUTSTANDING COMPANY ORDINARY SHARES AND OUTSTANDING COMPANY VOTING
SECURITIES, AS THE CASE MAY BE, (B) NO PERSON (EXCLUDING ANY CORPORATION OR
OTHER ENTITY RESULTING FROM SUCH BUSINESS COMBINATION OR ANY EMPLOYEE BENEFIT
PLAN (OR RELATED TRUST) OF THE COMPANY OR SUCH CORPORATION OR OTHER ENTITY
RESULTING FROM SUCH BUSINESS COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR
INDIRECTLY, 20% OR MORE OF, RESPECTIVELY, THE THEN OUTSTANDING ORDINARY SHARES
OR SHARES OF COMMON STOCK OF THE CORPORATION OR OTHER ENTITY RESULTING FROM SUCH
BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION OR OTHER ENTITY EXCEPT TO THE EXTENT THAT SUCH
OWNERSHIP EXISTED PRIOR TO THE BUSINESS COMBINATION AND (C) AT LEAST A MAJORITY
OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH
BUSINESS COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE
ACTION OF THE BOARD OF THE COMPANY PROVIDING FOR SUCH BUSINESS COMBINATION; OR

 

(4)                      APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF A
COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 

10

--------------------------------------------------------------------------------


 


ARTICLE 5.                                            ADMINISTRATION


 


5.1                               ADMINISTRATION AND INTERPRETATION.


 

The Plan shall be administered by the Administrative Committee appointed
pursuant to the terms of the Retirement Plan. The Administrative Committee shall
administer the Plan in accordance with its terms, except (i) in the event the
Administrative Committee determines an adjustment is necessary pursuant to
Section 5.13 of the Plan; and (ii) the Plan shall be administered as an unfunded
plan which is not intended to meet the qualification requirements of Code
Section 401(a). The Administrative Committee shall have the same rights and
authority granted to it under the Retirement Plan, which shall include the full
power and authority to interpret, construe and administer the Plan. The
Administrative Committee shall establish and maintain such accounts or records
as the Administrative Committee may from time to time consider necessary.
Members of the Administrative Committee shall not participate in any action or
determination regarding their own benefits under the Plan. The determination of
the Administrative Committee as to any disputed questions arising under the
Plan, including questions of construction and interpretation shall be final,
binding, and conclusive upon all persons.

 


5.2                               EXPENSES.


 

The expenses of administering the Plan shall be borne by the Employers in the
proportions determined by the Administrative Committee.

 


5.3                               INDEMNIFICATION AND EXCULPATION.


 

The members of the Administrative Committee, its agents, and officers,
directors, and employees of the Company or any other Employer shall be
indemnified and held harmless by the Employer against and from any and all loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
them in connection with or resulting from any claim, action, suit, or proceeding
to which they may be a party or in which they may be involved by reason of any
action taken or failure to act under the Plan and against and from any and all
amounts paid by them in settlement (with the Company’s written approval) or paid
by them in satisfaction of a judgment in any such action, suit, or proceeding.
The foregoing provision shall not be applicable to any person if the loss, cost,
liability, or expense is due to such person’s gross negligence or willful
misconduct.

 


5.4                               AMENDMENT AND TERMINATION.


 

The Board of the Company may amend, modify, or terminate the Plan at any time
and in any manner. Such actions by the Board of the Company shall be binding
upon all other Employers. In addition, the Plan shall automatically terminate at
the time of the termination of the Retirement Plan, and any benefit payment
obligation under the Plan shall be measured with respect to the benefits which
are payable from the Retirement Plan irrespective of whether such benefits are
actually paid due to an insufficiency of assets to pay such benefits. In the
event of a termination of the Plan pursuant to this Section 5.4, no further
benefits shall accrue under the Plan, and amounts which are then payable shall
continue to be an obligation of the Employer and shall be paid as scheduled;
provided, however, that the Company reserves the right, in its sole discretion,
to accelerate payments to the affected Eligible Participants in the event of a
complete or partial termination of the Retirement Plan or the Plan.
Notwithstanding the foregoing, if the Plan is to be terminated, then the
termination shall be in accordance with Section 1.409A-3(j)(4)(ix) of the U.S.
Treasury regulations.

 

11

--------------------------------------------------------------------------------


 


5.5                               NOT AN EMPLOYMENT AGREEMENT.


 

Nothing contained in the Plan is intended to nor shall it confer upon any
Participant the right to be retained in the service of the Employer, nor shall
the existence of the Plan interfere with the right of the Employer to terminate,
lay off, discharge or otherwise deal with any Participant.

 


5.6                               FUNDING.


 

All amounts paid under the Plan shall be paid from the general assets of the
Employers. Benefits shall be reflected on the accounting records of the
Employers, but neither the Plan nor the maintenance of such accounting records
shall be construed to create, or require the creation of a trust, custodial
account, or escrow account with respect to any Eligible Participant. No Eligible
Participant shall have any right, title, or interest whatsoever in or to any
investment reserves, accounts, or fund that the Employers may purchase,
establish, or accumulate to aid in providing the unfunded benefit payments
described in the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create, or be construed to create, a trust or
fiduciary relationship of any kind between an Employer or the Administrative
Committee and an Eligible Participant or any other person. Eligible Participants
shall not acquire any interest under the Plan greater than that of an unsecured
general creditor of an Employer. The trust fund maintained pursuant to the
Retirement Plan shall not be liable for any benefits accrued under the Plan.

 


5.7                               SEVERABILITY.


 

In the event any provision of the Plan shall be held invalid or illegal for any
reason, any illegality or invalidity shall not affect the remaining parts of the
Plan, but the Plan shall be construed and enforced as if the illegal or invalid
provision had never been inserted, and the Administrative Committee shall have
the privilege and opportunity to correct and remedy such questions of illegality
or invalidity by amendment as provided in the Plan.

 


5.8                               ASSIGNMENT OF BENEFITS.


 

An Eligible Participant may not, either voluntarily or involuntarily, assign,
anticipate, alienate, commute, pledge or encumber any benefits to which he is or
may become entitled to under the Plan, nor may the same be subject to attachment
or garnishment by any creditor of an Eligible Participant. Notwithstanding the
foregoing provisions of this Section 5.8, no benefit amount payable under the
Plan shall be payable until and unless any and all amounts representing debts or
other obligations owed to the Company by the Eligible Participant with respect
to whom such amount would otherwise be payable shall have been fully paid.

 


5.9                               TAX WITHHOLDING.


 

An Employer may withhold from any payment of benefits hereunder any taxes
required to be withheld and such sum as the Employer may reasonably estimate to
be necessary to cover any taxes for which the Employer may be responsible and
which may be assessed with regard to such payment.

 


5.10                        EFFECT ON OTHER BENEFIT PLANS.


 

Amounts credited or paid under the Plan shall not be considered to be
compensation for the purposes of the Retirement Plan or any other plans
maintained by an Employer. The treatment of such amounts under other employee
benefit plans shall be determined pursuant to the provisions of such plans.

 

12

--------------------------------------------------------------------------------


 


5.11                        APPLICABLE LAW.


 

The Plan shall be governed and construed in accordance with the laws of the
State of Texas.

 


5.12                        SCOPE.


 

The Plan is intended only to remedy Retirement Plan benefit reductions caused by
the operation of Code Sections 415 and/or 401(a)(17) and to provide for benefits
to Window Benefit Participants and Window Excluded Participants and not
reductions for any other reason.

 


5.13                        CODE SECTION 409A COMPLIANCE.


 

It is intended that the provisions of the Plan satisfy the requirements of Code
Section 409A and that the Plan be operated in a manner consistent with such
requirements to the extent applicable. Therefore, the Administrative Committee
may make adjustments to the Plan and may construe the provisions of the Plan in
accordance with the requirements of Code Section 409A.

 


5.14                        SPECIFIED EMPLOYEES.


 

If an Eligible Participant is a “specified employee,” as such term is defined in
Code Section 409A and determined as described below in this Section 5.14, any
payments payable as a result of the Eligible Participant’s Termination of
Employment (other than death) shall not be payable before the earliest of (i)
the date that is six months after the Eligible Participant’s Termination of
Employment, (ii) the date of the Eligible Participant’s death, or (iii) the date
that otherwise complies with the requirements of Code Section 409A. An Eligible
Participant shall be a “specified employee” for the 12-month period beginning on
April 1 of a year if the Eligible Participant is a “key employee” as defined in
Code Section 416(i) (without regard to Code Section 416(i)(5)) as of December 31
of the preceding year or using such dates as designated by the Administrative
Committee in accordance with Code Section 409A and in a manner that is
consistent with respect to all of the Company’s nonqualified deferred
compensation plans. For purposes of determining the identity of “specified
employees,” the Administrative Committee may establish procedures as it deems
appropriate in accordance with Code Section 409A.

 

When calculating the benefits payable to a “specified employee” under the Plan,
the interest rate in effect under the Applicable Retirement Plan shall be used
to calculate the Lump-Sum Equivalent. For a “specified employee,” the “date of
determination” for calculation of the Lump-Sum Equivalent shall be deemed to be
the date of payment to such “specified employee.”

 


5.15                        INCOMPETENCE.


 

Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent until the date on which the Administrative
Committee receives a written notice, in a form and manner acceptable to the
Administrative Committee, that such person is incompetent, and that a guardian,
conservator, or other person legally vested with the care of such person’s
person or estate has been appointed; provided, however, that if the
Administrative Committee shall find that any person to whom a benefit is payable
under the Plan is unable to care for such person’s affairs because of
incompetency, any payment due (unless a prior claim therefor shall have been
made by a duly appointed legal representative) may be paid as provided in the
Retirement Plan. Any such payment so made shall be a complete discharge of
liability therefor under the Plan.

 

13

--------------------------------------------------------------------------------


 


5.16                        BINDING ON EMPLOYER, ELIGIBLE PARTICIPANTS AND THEIR
SUCCESSORS.


 

The Plan shall be binding upon and inure to the benefit of the Employers, their
successors and assigns, and the Eligible Participants, their heirs, executors,
administrators and legal representatives. The provisions of the Plan shall be
applicable with respect to each Employer separately, and amounts payable
hereunder shall be paid by the Employer of the particular Eligible Participant.
In the event any Eligible Participant becomes entitled to a benefit under the
Retirement Plan based on service with more than one Employer, the benefit
obligations under the Plan shall be apportioned among such Employers as
determined by the Administrative Committee.

 


ARTICLE 6.                                            ADOPTION PROCEDURE


 


6.1                               ADOPTION PROCEDURE.


 

With the consent of the Company, any other organization which satisfies the
definition of Employing Company under the Retirement Plan and the Plan and which
is eligible by law to do so may adopt the Plan for the benefit of its Employees
who are or who become Participants under the Retirement Plan, on express
condition that the Company assumes no liability as a result of any such adoption
of the Plan by such organization. Such other organization may adopt the Plan by—

 


(A)                                  EXECUTING AN ADOPTION INSTRUMENT ADOPTING
THE PLAN, AND AGREEING TO BE BOUND AS A PARTICIPATING EMPLOYER BY ALL THE TERMS,
PROVISIONS, CONDITIONS, AND LIMITATIONS OF THE PLAN; AND


 


(B)                                 COMPILING AND SUBMITTING ALL INFORMATION
REQUIRED BY THE COMPANY WITH REFERENCE TO PERSONS IN ITS EMPLOYMENT ELIGIBLE FOR
MEMBERSHIP IN THE PLAN.


 

The adoption instrument shall specify the effective date of such adoption of the
Plan and shall become, as to such organization and persons in its employment, a
part of the Plan.

 


6.2                               WITHDRAWAL OF PARTICIPATING EMPLOYER.


 

Any Participating Employer may withdraw from the Plan by giving 60 days’ notice
in writing of its intention to withdraw to the Company, unless a shorter notice
shall be agreed to by the Company. Any withdrawing Employer shall remain
responsible for its respective benefit obligations following such a withdrawal.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused these presents to be executed by its
duly authorized officer, in a number of copies, all of which shall constitute
but one and the same instrument that may be sufficiently evidenced by any such
executed copy hereof, this        day of                           , 2007, but
effective as of the date provided herein.

 

 

TRANSOCEAN INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

15

--------------------------------------------------------------------------------


 

Participating Employers Under the
Transocean U.S. Supplemental Retirement Benefit Plan

 

The following employers are participating Employers under the Transocean U.S.
Supplemental Retirement Benefit Plan as of November 27, 2007, unless a later
participation date is designated:

 

Transocean Inc.

 

16

--------------------------------------------------------------------------------